Joe L. Cuellar, Sr., Et




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 9, 2014

                                      No. 04-14-00203-CV

                                  Timothy Dewayne OFFORD,
                                           Appellant

                                                 v.

                                  Joe L. CUELLAR, Sr., Et al.,
                                           Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CI03352
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        A filing fee of $195.00 was due when this appeal was filed, but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE SUPREME
COURT AND THE COURTS OF APPEALS AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court notified
appellant of this deficiency by letter dated March 26, 2014, and requested payment of the fee by
April 9, 2014. The fee remains unpaid.

        In addition, the trial court clerk has filed a notification of late record, stating that the
clerk’s record, which was due May 5, 2014, has not been filed because appellant has not paid or
made arrangements to pay the clerk=s fee to prepare the record, and appellant is not entitled to the
record without paying the fee.

       We therefore order appellant Timothy D. Offord must, by May 19, 2014, either:

       (1) provide written proof to this court that he is indigent or otherwise excused by statute
       or the Texas Rules of Appellate Procedure from prepaying fees and costs; see TEX. R.
       APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
       proceed without advance payment of costs); or

       (2) pay the appellate filing fee to the clerk of this court and provide written proof that he
       has paid the trial court clerk’s fee for preparing the clerk’s record or has made
       arrangements satisfactory to the clerk to pay the fee.
If appellant fails to respond satisfactorily within the time ordered, this appeal will be dismissed.
See TEX. R. APP. P. 5, 37.3(b), 42.3.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court